—Judgment unanimously reversed, without costs, and determination confirmed. Denman, J., not participating. Memorandum: This is an appeal from a judgment annulling the determination of the Erie County Commissioner of Social Services which permitted payment of Medicaid assistance to residents of petitioner’s nursing home only to the extent • of each of the contract residents’ pro rata share of the petitioner’s operating loss. We agree with Special Term that petitioner nursing home had standing to institute this article 78 proceeding to review the determination of the commissioner (Matter of Peninsula Gen. Nursing Home v Sugarman, 57 AD2d 268, 275-277; Howe Ave. Nursing Home v Nafus, 54 AD2d 686, 687, app dsmd 41 NY2d 901; Amsterdam Mem. Hosp. v Cintron, 52 AD2d 404, 407). However, since the contract entered into between the three residents and the home obligated the home to provide for all the needs of the residents, Special Term incorrectly granted full medical assistance payments to petitioner nursing home. The State and local commissioners properly determined that the local agency is required to provide Medicaid reimbursement only to the extent of each contract resident’s pro rata share of petitioner’s operating loss (18 NYCRR 368.4 [b] [1] [i]; Matter of Faus v Lavine, 44 AD2d 582). (Appeal from judgment of Erie Supreme Court—art 78.) Present—Moule, J. P., Cardamone, Simons, Dillon and Denman, JJ.